Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant elected to retire as of November 30, 1990 so that he could take a partial lump-sum retirement payment in the amount of $29,321 with a reduced monthly pension. Although claimant’s employer was suspending the partial lump-sum retirement option as of November 30, 1990, claimant would have received a higher monthly pension if he had retired after that date. Claimant sought to collect unemployment insurance benefits following his retirement, arguing that he was forced to retire because he believed that he would not live the 14 years it would take to recoup what he would receive in the partial lump-sum retirement payment. Had claimant not retired, however, he could have continued working and potentially received an even larger monthly pension based upon additional service time. Under the circumstances, substantial evidence exists to support the determination of the Unemployment Insurance Appeal Board that the loss of the partial lump-sum retirement payment did not provide claimant with a compelling financial incentive to leave his job (see, Matter of *945Fisher [Levine], 36 NY2d 146; Matter of Grecco [Levine], 49 AD2d 791).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.